Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claims 1, 13, 15-16, 18-19, 33 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
At lines 5-6, the phrase “feedback comprises a combination of ARQ- or HARQ- related positive or negative acknowledgements” is confusing because both words “combination” and “or” are recited in the same phrase.  The confusions are as the following:
(a) Since the word “combination” is recited, what kind of combination should it be (in the feedback)?   (In other words, it is not clear whether or not the feedback should comprise (both) ARQ- and HARQ- related positive or negative acknowledgements.)
(b) Since the word “or” is also recited, should the feedback comprise (only) ARQ- or (only) HARQ- [without any combination]?

Claim 16:
At lines 8-9, the phrase “feedback … comprises a combination of ARQ- or HARQ- related positive or negative acknowledgements” is confusing because both words “combination” and “or” are recited in the same phrase.  The confusions are as the following:
 (a) Since the word “combination” is recited, what kind of combination should it be (in the feedback)?   (In other words, it is not clear whether or not the feedback should comprise (both) ARQ- and HARQ- related positive or negative acknowledgements.)
(b) Since the word “or” is also recited, should the feedback comprise (only) ARQ- or (only) HARQ- [without any combination]?

Claim 33:
At line 4, the phrase “feedback comprises … a combination of ARQ- or HARQ- related positive or negative acknowledgements” is confusing because both words “combination” and “or” are recited in the same phrase.  The confusions are as the following:
 (a) Since the word “combination” is recited, what kind of combination should it be (in the feedback)?   (In other words, it is not clear whether or not the feedback should comprise (both) ARQ- and HARQ- related positive or negative acknowledgements.)
(b) Since the word “or” is also recited, should the feedback comprise (only) ARQ- or (only) HARQ- [without any combination]?
Claims 13, 15, 18-19 and 40:
	These claims are rejected because they depend on claim 1 and 16, and contain the same problems of indefiniteness.
Claim Rejections - 35 USC § 103
Claims 1, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2010/0232339 and Jung hereinafter) in view of Kazmi et al. (2015/0201326 and Kazmi hereinafter).
Claims 1 and 15:
	Jung discloses the invention substantially as claimed.  Jung teaches that a communication system (figures 1 and 2) includes a base station (210) and a first user terminal (200) and a second user terminal (230) (¶s [0047]-[0048]).  The first and the second user terminals (200 & 230) each receives a data packet transmitted from the base station (210) through a multicast transmission channel (MTCH) (abstract, figures 1 & 2, step 101, ¶s [0035] and [0050]).  The user terminal transmits a feedback information (i.e. an ACK signal or a NACK signal) to the base station.  Such an ACK/NACK signal indicates the success/failure in decoding received data packet (abstract, figures 1 and 2, step 105, ¶s [0009], [0039] and [0036]).  
	Jung also teaches that the communication network may include Multimedia Broadcast and Multicast Service (MBMS), where single cell based MBMS guarantees QoS of each of user terminals included in a multicast group by applying Hybrid Automatic Retransmit ReQust (HARQ) (¶s [0005] and [0009]).
	Jung does not teach the network node.  Jung, however, does teach the base station (210) (figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Jung’s base station (210) as a “network node”.  One having ordinary skill in the art would be motivated to do so because naming Jung’s base station 
	Jung does not recited that the feedback comprises a combination of ARQ- or HARQ- related ACK/NACK for data received on the Multicast Traffic Channel (MTCH).  Kazmi, however, teaches that the UE comprises signaling a feedback pattern sequence (or information) to a network node (i.e. a base station).  Such one or more types of feedback information which UE (500) sending to the network node (600) are:  CSI reports, any signal measurement (i.e. CSI, CQI), and/or HARQ feedback (i.e. ACK/NACK), wherein the HARQ related information i.e. ACK/NACK for DL channel reception (Kazmi: figures 1, 5 and 6; ¶s [0025], [0052] & [0053]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Jung’s feedback information would have been comprises of not only Jung’s ACK/NACK signal, but also Kazmi’s HARQ feedback and such HARQ related to ACK/NACK for Jung’s MTCH channel reception.  One having ordinary skill in the art would be motivated to do so because (a1) Jung teaches that various change in form and details may be made without departing from the spirit and scope of his invention, (a1) Kazmi also teaches that his invention is not limited to the disclosed embodiments and variations can be used by those skilled in the art, and (b) Kazmi teaches that the feedback information can be HARQ related information e.g. ACK/NACK (Jung:  ¶[0100]; and Kazmi: ¶s [0053] & [0088]).




Claim 13:
	Jung discloses that single-cell based Multi-media Broadcast and Multicast Service (MBMS) guarantees QoS of each of user terminals included in a multicast group by applying Hybrid Automatic Retransmit ReQust (HARQ) (¶ [0009]). 
	Kazmi also teaches that the feedback information can be CSI, CQI, HARQ feedback for channel reception e.g. ACK/NACK (Kazmi: ¶ [0053]).

Claims 16, 18-19 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2010/0232339 and Jung hereinafter) in view of Kazmi et al. (2015/0201326 and Kazmi hereinafter) and Jurzak et al. (2016/0095067 and Jurzak hereinafter).
Claim 16:
	This claim is similar to claim 1 with addition limitations of the UE comprising a receiver, a transmitter, a processor and a memory for storing instruction executable by the processor.  Jurzak teaches (figures 1 and 3) that a wireless radio communication system (100) includes one or more base stations (101) and mobile stations (MS) (105, 109, 155, and 159).  A mobile station (MS) within the system (100) comprises a transceiver (308), a microprocessor (313) and a static memory (316).  The static memory (316) may store operating code for the microprocessor (313) that, when executed by the microprocessor (313), perform one or more of the MS processing, transmitting and/or receiving steps (figures 1 and 3, ¶s [0026]-[0028], [0041] and [0043]-[0044]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that each of Jung’s user terminals would have been comprised of a 

Claims 18 and 19:
	Jurzak teaches that mobile stations (MSs) are including a set (155A & 159A)) belonging to a group of patrol officer, and a set (155B & 159B) belonging to a group of firemen in vehicles (figure 5, ¶ [0072]).  

Claim 40:
	Jung nor Kazmi does not explicitly teach a computer-readable medium storing a computer program having instructions/modules of the invention.  Jurzak, however, teaches that a computer-readable storage medium having computer codes stored thereon for programing a computer to perform Jung’s method and/or apparatus as described and claimed herein (¶s [0082]-[0083]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that a computer-readable storage medium would have been used (as suggested by Jurzak: ¶[0082]-[0083]) for storing computer codes (computer program) to be executed by a computer to perform functions of Jung’s communication system (Jung: figure 2).  One having ordinary skill in the art would be motivated to realize so because Jung teaches that . 
Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive. 
Claim Objection:
	The Objections of claims have been withdrawn due to the amended claims.
35 U.S.C. 103:
	Due to the amended claims 1, this claim are now rejected by using the combination references of Jung et al. (2010/0232339) and Kazmi et al. (2015/0201326) as stated in paragraph 4 above.
	Due to the amended claims 16, this claim are now rejected by using the combination references of Jung et al. (2010/0232339), Kazmi et al. (2015/0201326) and Jurzak (2016/0095067) as stated in paragraph 5 above.
	For claims 20 and 36, the amended claims 20 and 36 and the arguments of claims 20 and 36, these claims have been overcome the prior art rejection. 

Allowable Subject Matter
Claims 20, 24-25, 30-31, 34-36, 38-39, and 42 allowed.
Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/CHRISTINE T. TU/Primary Examiner, Art Unit 2111